DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 26 October 2021.  Claims 1-9.  

Response to Arguments
Applicant’s arguments/amendments with respect to the objections to claims 1-9 as set forth in the Office Action of 02 July 2021 have been fully considered and are persuasive.  As such, the objection to claims 1-9 has been withdrawn.
Applicant’s arguments/amendments, with respect to the rejection of claims 1-9 under 35 USC 112(b) as set forth in the Office Action of 02 July 2021 have been fully considered and are persuasive. As such, the rejection of claims 1-9 under 35 USC 112(b) has been withdrawn. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-9 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered but they are not persuasive.
Applicant argues the following: 

The mathematical calculation and data gathering recited in this application are technical features used to achieve the objective of this application mentioned in the above. By using the mathematical calculation and data gathering, this application can25 achieve the technical effects recited in paragraph [0016] of this application. In other 

Examiner’s response
The Examiner has considered the arguments/amendments to claims 1-9, but does not believe that the rejection under 35 USC 101 has been overcome. Applicant argues that the mathematical calculation and data gathering recited in this application are technical features used to achieve the objective of this application. The examiner respectfully disagree because the recites a Judicial exception. The claim recites an abstract idea-mathematical calculation/concepts. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation (see MPEP (2106.04(a)(2)(I)(C))). 
Furthermore applicant argue that the mathematical calculation and data gathering are being used to achieve the objective of the application and that the steps of claim 1 (steps1-15) are not well understood, routine and conventional for one skilled in the art. Examiner respectfully disagree, the claim(s) does/do not include additional ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-9 under USC 101 is maintained herein. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recite the limitation(s) of step 5: calculating a mutual-observation vector between the object member and its usable reference member, and calculating a vector projection matrix regarding the object member and its usable reference member according to the 
This judicial exception is not integrated into a practical application.  Claim 1 recite the additional limitations of; step 1: numbering members in the UAV swarm as 1, 2, ..., n; performing first-level screening for the members according to a number of usable satellites received by an airborne satellite navigation receiver of each member at a current time, to determine a role of each member in collaborative navigation: setting members which receive less than 4 usable satellites as object members and recording a number set of the object members as A; and setting members which receive not less than 4 usable satellites as candidate reference members and recording a number set of 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-9 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-9 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667